OPINION — AG — PURSUANT TO 10 Ohio St. 1979 Supp., 60.7 [10-60.7], WHEN A APPLICATION FOR ADOPTION WITHOUT PARENTAL CONSENT IS FILED, NOTICE MUST BE GIVEN TO THE PARENT OR PARENTS WHOSE CONSENT IS ALLEGEDLY UNNECESSARY. (MINORS, JUVENILE, LEGAL CUSTODY, CHILDREN) CITE: 10 Ohio St. 1979 Supp., 60.7 [10-60.7] (JERRY C. BLACKBURN) FILENAME: m0009990 Representative Stratton Taylor Attorney General of Oklahoma — Opinion October 21, 1980 JAN ERIC CARTWRIGHT, ATTORNEY GENERAL OF OKLAHOMA The Attorney General is in receipt of your request for an opinion where, in effect, you ask the following question: When an application for adoption without parental consent is filed, must notice be given to the natural parent or parents whose consent is allegedly unnecessary? The procedure for notice and hearing in adoption cases, where the consent of the natural parent is not required, is set out in 10 Ohio St. 60.7 [10-60.7] (1979). This section provides: "Before the court hears a petition for adoption without the consent' of a parent, as provided in Section 60.6, Title 10 of the Oklahoma Statutes, the consenting parent, legal guardian or person having legal custody of the child to be adopted shall file an application setting out the reason that the consent of the other parent or parents is not necessary, which application must be heard and an order entered thereon in which said child is determined to be eligible for adoption as set out in Section 60.6 (10 Ohio St. 60.6 [10-60.6]), Title 10 of the Oklahoma Statutes. Said application shall be set for hearing on a day certain and notice of such application shall be given the parent whose consent is alleged to be unnecessary. The notice of the application shall contain the name of the child, or children, for whom application for adoption is made and the date said application is set for hearing and the reason that said child is eligible for adoption without the consent of such parent, and shall be served upon such parent in the same manner as summons in the civil cases not less than ten (10) days prior to the hearing. Provided, that if such parent resides outside of the county, such notice shall be given by registered mail, not less than fifteen (15) days prior to the hearing. Provided, further, that if the whereabouts of such parent is not known and this fact be sworn to by the affidavit of the consenting parent, legal guardian or person having legal custody of the child, notice of publication shall be given by publishing notice one (1) time in a newspaper having a general circulation in the county where the petition for adoption is filed and qualified as a newspaper under the laws relating to service of notice by publication, which publication shall not be less than fifteen (15) days prior to the date of the hearing." (Emphasis added) It is, therefore, the official opinion of the Attorney General, pursuant to 10 Ohio St. 60.7 [10-60.7] (1979), that when an application for adoption without parental consent is filed, notice must be given to the parent or parents whose consent is allegedly unnecessary. (Jerry C. Blackburn)